—Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered December 17, 1991, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years, 6 to 12 years, and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s claim that the prosecutor and the investigating detective improperly bolstered the testimony of the complainant, to the extent preserved (see, People v Ortiz, 217 AD2d 425, Iv denied 86 NY2d 799), was raised and rejected on the codefendant’s appeal (People v Hall, 220 AD2d 278), and we see no reason to depart from those rulings. Upon an independent *271review of the facts, we find that the verdict was not against the weight of the evidence. Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.